The state of Connecticut’s petition for certification for appeal from the Appellate Court, 39 Conn. App. 550 (AC 13317), is granted, limited to the following issues:
“1. Did the Appellate Court improperly conclude that the issuing magistrate could not have inferred that the references in the search warrant affidavit to ‘January 6, 1992,’ rather than ‘January 6, 1993,’ were scrivener’s errors?
“2. If the answer to the first question is no, should the Appellate Court have remanded the case for a hearing on whether those references were scrivener’s errors?”